                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                            Criminal No. 17-107(1) (DWF/TNL)

                    Plaintiff,

v.                                                    ORDER AND MEMORANDUM

Michael Morris,

                    Defendant.




Laura M. Provinzino and Melinda A. Williams, Assistant United States Attorneys,
United States Attorney’s Office, counsel for Plaintiff.

Robert D. Sicoli, Esq., Sicoli Law, Ltd., counsel for Defendant.



                                   INTRODUCTION

      This matter is before the Court on Defendant Michael Morris’ Motion for

Judgment of Acquittal on Count 2 of the Third Superseding Indictment (Doc. No. 1007).

For the reasons set forth below, the Court denies Defendant’s motion.

                                   MEMORANDUM

I.    Background

      The Third Superseding Indictment in the above-entitled matter charged Defendant

Michael Morris (“Morris”) with Conspiracy to Commit Sex Trafficking (Count 1), Sex

Trafficking by Use of Force, Threats of Force, Fraud, or Coercion (Count 2), Conspiracy

to Commit Transportation to Engage in Prostitution (Count 3), Conspiracy to Engage in
Money Laundering (Count 4), and Conspiracy to Use a Communication Facility to

Promote Prostitution (Count 5). (See Doc. No. 830.) All five counts proceeded to trial

by jury. On December 12, 2018, the jury returned its verdict, finding Morris guilty of all

counts. (Doc. No. 997.)

II.    Defendant’s Motion

       Morris now moves, pursuant to Rule 29(c) of the Federal Rules of Criminal

Procedure, for judgment of acquittal on Count 2 of the Third Superseding Indictment.

(Doc. No. 1007 (“Memo.”) at 1.) Specifically, Morris argues: (1) there was insufficient

evidence as a matter of law for a reasonable jury to have convicted him on Count 2, and

(2) the government failed to establish venue in the District of Minnesota by a

preponderance of the evidence to sustain the conviction. (Id.) The Government opposes

Morris’ motion. (Doc. No. 1017.)

       The Court finds that sufficient evidence exists to support the verdict reached by

the jury as to Count 2 of the Third Superseding Indictment. The Court also finds that the

government properly established venue in the District of Minnesota. Therefore, the Court

denies Morris’ Rule 29(c) motion for judgment of acquittal.

       A.     Sufficiency of the Evidence

       Morris maintains that the evidence at trial was insufficient to support a conviction

with respect to Count 2 of the Third Superseding Indictment. Count 2 charged that:

       From in or about April 2009 through in or about January 2010, in the State
       and District of Minnesota and elsewhere, the defendant Michael Morris,
       a/k/a Bill, aiding and abetting and aided and abetted by others, . . .
       knowingly recruited, enticed, harbored, transported, provided, obtained,
       and maintained a person, namely, Victim A, and benefited financially and
                                              2
       by receiving something of value, from participation in a venture which
       engaged in the previously described acts, and knowing that force, threats of
       force, fraud, and coercion would be used to cause Victim A to engage in a
       commercial sex act, and attempted to do so, all in violation of Title 18,
       United States Code, Sections 191(a), 1591(b)(1), 1594(a), and 2.

(Doc. No. 830 ¶ 22.)

       Under Federal Rule of Criminal Procedure 29, a district court must enter a

judgment of acquittal if the evidence presented at trial is insufficient to sustain a

conviction. Fed. R. Crim. P. 29(a), (c). “The standard for determining whether

evidence is insufficient is very strict, requiring acquittal only where there is ‘no

interpretation of the evidence that would allow a reasonable jury to find the

defendant guilty beyond a reasonable doubt.’” U.S. v. Munoz, No. 11B167, 2012

WL 2021143 (D. Minn. July 25, 2012) (citing U.S. v. Gomez, 165 F.3d 650, 654

(8th Cir. 1999)). The Court makes this determination with very limited latitude.

U.S. v. Thompson, 285 F.3d 731, 733 (8th Cir. 2002). It does not “weigh the

evidence or assess the credibility of the witnesses.” Id. The Court views the

“evidence in the light most favorable to the government, resolving conflicts in the

government’s favor, and accepting all reasonable inferences that support the

verdict.” U.S. v. Lewis, 895 F.3d 1004, 1008 (8th Cir. 2018) (citation and internal

quotations omitted). Reversal is warranted only if “no rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.” U.S.

v. Stacks, 821 F.3d 1038, 1042 (8th Cir. 2016) (citing U.S. v. Sanchez, 789 F.3d

827, 834 (8th Cir. 2015)).


                                               3
       Morris argues that the evidence presented at trial, viewed in the light most

favorable to the Government, cannot support a verdict of guilty beyond a reasonable

doubt as to Count 2. (Memo. at 5.) He contends that the only witness to testify with

respect to Count 2 stated that no one forced or coerced her into engaging in commercial

sex acts and that she would have come to the United States sooner if she had known that

she could make so much money in the commercial sex business. (Memo at 5.) Morris

argues further that the witness failed to testify that Morris: (1) was working with “Maya”

(a co-defendant who pled guilty); (2) gave the witness any instructions; or (3) profited

from the commercial sex acts the witness performed at Maya’s house. Id.

       In addition to the testimony Morris cites, though, the witness also testified that:

(1) she was brought to the United States pursuant to a $60,000 debt (Doc. No. 958

(“Transcript”) at 22, 24); (2) she owed that debt to “M.,” a trafficker in Thailand who

also served as a house boss in Minnesota (id. at 38-39, 81-82); (3) she remained in debt

for 15 months (id. at 55); (4) she did not have the ability to turn down sex buyers or to

stop engaging in commercial sex until she satisfied her debt (id. at 65, 73); (5) M. held

her passport (id. at 53); (6) M. directed her movement to houses of prostitution across the

country, including Minnesota, Illinois, and California (id. at 49, 58, 60, 81); (7) M.

directed her to Morris’ house of prostitution in early 2010 (id.at 61-62); (8) more than

half of her earnings from the commercial sex acts she performed went to pay down her

debt (id. at 50); and (9) the remainder of her earnings was kept by house bosses (id.).

       There were additional witnesses who testified that the trafficking organization

threatened violence to the family members of those who attempted to stop engaging in
                                           4
commercial acts before their debt was satisfied, and who described Morris’ role in the

trafficking organization. This included testimony that women who were under debt to M.

were sent to Morris’s houses of prostitution where they engaged in commercial sex acts

for the benefit of the trafficking organization. The Government also presented evidence

that Morris was in direct e-mail contact with M., that he was aware of the debt, and that

he knew women had had to “run away” to escape the organization. (Doc. No. 995, Exs.

Nos. 8AB, 8AG, 9AE, 202-203, 210-211, 241, 484.)

       Viewing this evidence in the light most favorable to the verdict, the Court finds

that there was adequate evidence to support the jury’s conviction of Morris on Count 2 as

charged in the Third Superseding Indictment.

       B.     Venue

       Morris argues further that his conviction on Count 2 should be vacated and

dismissed because the government failed to establish venue in the District of Minnesota

by a preponderance of the evidence. (Memo. at 1.)

       “In a criminal case, the question of venue is not merely a legal technicality but a

significant matter of public policy.” U.S. v. Lopez, 880 F.3d 974, 982 (8th Cir. 2018).

“Proof of venue is an essential element of the Government’s case,” but “[u]nlike other

elements of a crime . . . , venue need only be proved by a preponderance of the

evidence.” Id. For offenses committed in more than one district, venue is proper “in any

district which such offense was begun, continued, or completed.” 18 U.S.C. § 3237(a).

       Importantly, improper venue can be waived. U.S. v. Morrissey, 895 F.3d 541, 550

(8th Cir. 2018). “[W]aiver is the intentional relinquishment or abandonment of a known
                                             5
right.” U.S. v. Olano, 507 U.S. 725, 733 (1993) (internal quotation omitted). When a

defendant waives objection to improper venue, review is prohibited. Morrissey, 895 F.3d

at 550.

          Here, Morris moved to dismiss Count 2 for improper venue at the close of

evidence. The Court denied his motion, concluding that a reasonable jury could

determine that there was proof by a preponderance of the evidence that venue was proper

in the District of Minnesota. Morris did not present to the jury that venue was improper,

nor did he request a jury instruction on the issue. Accordingly, Morris waived any

objection to improper venue. See Morrissey, 895 F.3d at 550-551. Even if Morris had

not waived his objection, the Court renews its prior ruling that the evidence presented at

trial was sufficient for the jury to properly find venue in the District of Minnesota.

          Morris contends that the evidence admitted at trials shows that his only contact

with his alleged victim occurred in California. (Id. at 2.) He claims that there was no

evidence admitted to show that he had any involvement with the alleged victim traveling

to Minnesota, or evidence that he used, or aided and abetted others to use, force, threats

of force, fraud, or coercion to make the alleged victim engage in commercial sex acts in

Minnesota. (Id. at 3.)

          In short, Morris argues that venue in Minnesota was improper because any actions

which may or may not constitute sex trafficking by force, threats of force, fraud or

coercion occurred in California. (Memo. at 3.) Morris acknowledges that in conspiracy

cases, venue is proper in any district where any conspirator commits an overt act, but

argues that where a substantive offense is charged in a separate count, the Government
                                             6
must prove that the act occurred in the venue where the substantive offense is being

prosecuted. U.S. v. Delgado, 914 F.2d 1062 (8th Cir. 1990).

       In Delgado, a defendant was charged with aiding and abetting a principal for drug

possession with intent to distribute. Id. The Eighth Circuit observed, “For venue to be

proper [in this district]. . . the government must show that the principal [ ] had both

possession and intent to deliver at a time when [the principal] was in [this district].” Id.

Because neither the principal nor the drugs had reached the district, the Eighth Circuit

held that venue was improper. Id. at 1065. Here, though, both the principal and the

trafficking reached Minnesota. It is inconsequential that Morris himself did not

personally direct his alleged victim to travel to Minnesota. As discussed above, the jury

had sufficient evidence to convict Morris of Count 2 as charged in the indictment,

specifically aiding and abetting. The evidence admitted also supports that the trafficking

occurred in the district of Minnesota. Therefore, the Court concludes that venue in the

District of Minnesota is properly supported by a preponderance of the evidence to sustain

Morris’ conviction.

       For the reasons stated, the Court respectfully denies Morris’ Motion for Judgment

of Acquittal with respect to Count 2 of the Third Superseding Indictment.




                                              7
                                       ORDER

      Based upon the foregoing, and the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Defendant Michael Morris’ Motion for Judgment of

Acquittal as to Count 2 of the Third Superseding Indictment (Doc. No. [1007]) is

DENIED.

Dated: February 20, 2019                s/Donovan W. Frank
                                        DONOVAN W. FRANK
                                        United States District Judge




                                           8
